

EXHIBIT 10.5
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
AND
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
 
Restricted Stock Unit Award
Under the Amended and Restated Omnibus 
Equity Incentive Plan, Effective March 27, 2014


West Marine, Inc.
500 Westridge Drive
Watsonville, CA  95076
 



NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Grant Date: May 15, 2014


You have been granted the number of restricted common stock units (“RSUs”)
stated for you on the Morgan Stanley “Plan Documents” page at
https://benefits.morganstanley.com (the “Morgan Stanley Website”).  


The RSUs entitle you to receive shares of West Marine, Inc. (the “Company”)
common stock at a future date, subject to the satisfaction of the terms and
conditions set forth herein and in the Company’s Amended and Restated Omnibus
Equity Incentive Plan effective May 15, 2014 (the “Plan”) and the Restricted
Stock Unit Agreement (the “Award Agreement”) attached hereto as Exhibit
A.  Capitalized terms not explicitly defined in this Grant Notice but defined in
the Plan shall have the same definitions as in the Plan.


% of Total
Date Vest
100%
Earlier of 1st Anniversary of Grant Date or 2015 Annual Stockholders Meeting
(“Vest Date”)



The RSUs granted hereunder hereinafter are referred to as the “RSU Grant.”
 
You and the Company agree that the RSU Grant is granted under and governed by
the terms and conditions of the Plan and the Award Agreement (collectively, the
“Plan Documents”), all of which are incorporated herein and made a part of this
document.  You acknowledge that a copy of the Plan Documents have been made
available to you.


You further acknowledge and agree that the Award Agreement does not require your
signature or the Company’s signature to be effective, and that this Notice of
the RSU Grant issued to you (which notice may be accomplished through the
posting thereof on a website for the Plan Documents), shall be sufficient
evidence of the issuance to, and acceptance by, you of the RSU Grant reflected
in the Award Agreement, unless you expressly reject such Award Agreement in
writing.


Additionally, unless you expressly reject such Award Agreement in writing, you
further acknowledge and agree that prior to the delivery of any shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require you to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes (including your FICA obligation)
required by law to be withheld, plus any fees assessed by Morgan Stanley, with
respect to any RSU Grant.  In this regard, you authorize the Company to withhold
shares having a value equal to the amount required to be withheld to satisfy
such tax and fee obligations.


Non-Employee Director’s Restricted Stock Units
RSU No.:   On website
(1 year - 100%)
ID:  Number




--------------------------------------------------------------------------------



Exhibit A
West Marine, Inc.
Amended and Restated Omnibus Equity Incentive Plan (Effective March 27, 2014)
RESTRICTED STOCK UNIT AGREEMENT


1.           GRANT OF RESTRICTED STOCK UNITS.  West Marine, Inc. (the “Company”)
hereby grants to the Non-Employee Director named in the “Notice of Grant of
Restricted Stock Units” (the “Notice of Grant”) under the West Marine, Inc.
Amended and Restated Omnibus Equity Incentive Plan, effective March 27, 2014
(the “Plan”), as a separate incentive in connection with his or her engagement
and not in lieu of any compensation for his or her services, on the terms and
conditions set forth in this Restricted Stock Unit Agreement (“Agreement”) and
the Plan, the restricted stock units (“RSUs”) which entitle the Non-Employee
Director on a future date to receive the number of shares of Common Stock set
forth for the Non-Employee Director on the Morgan Stanley Website as referenced
in the Notice of Grant. Capitalized terms not explicitly defined in this
Agreement but defined in the Notice of Grant and/or the Plan shall have the same
definitions in the Notice of Grant and/or the Plan, as applicable.


2          NUMBER OF SHARES.  The number and class of shares specified in the
Notice of Grant are subject to appropriate adjustment in the event of changes in
the capital stock of the Company by reason of stock dividends, split-ups or
combinations of shares, reclassifications, mergers, consolidations,
reorganizations or liquidations. Subject to any required action of the
stockholders of the Company, if the Company shall be the surviving corporation
in any merger or consolidation, the RSUs granted hereunder (to the extent that
it is still outstanding) shall pertain to and apply to the securities to which a
holder of the same number of shares of Common Stock that are then subject to the
RSUs would have been entitled.  To the extent that the foregoing adjustments
relate to stock or securities of the Company, such adjustments shall be made by
the Company’s Board of Directors (the “Board”) or the Board’s Compensation and
Leadership Development Committee (the “Committee”), whose determination in that
respect shall be final, binding and conclusive.


3.           LAPSE OF RSU RESTRICTIONS.  Except as otherwise provided in this
Agreement and subject to the terms of the Plan, the right to receive the shares
of Common Stock promised by this Agreement shall accrue on the Vest Date as set
forth in the Notice of Grant. Upon vesting, each RSU will be settled by payment
of one share of common stock. Payment of such shares of common stock shall be
made as soon as administratively feasible. The Company shall not be required to
issue any fractional shares of common stock.


In the event of termination of the Non-Employee Director’s engagement with the
Company and its Subsidiaries for any reason, the Non-Employee Director will
accrue no further entitlement to the RSUs under the Plan, or otherwise, and all
RSUs which have not become fully vested under this Section 3 as of the earlier
of the date the Non-Employee Director’s engagement is terminated or the date the
Non-Employee Director receives notice of such termination, shall lapse and
expire immediately.  That is, except as otherwise determined by the Company’s
Board and/or Committee, the Non-Employee Director will not continue to accrue
any benefits in the Plan during the period of any actual or deemed notice of
termination.


4.    DISTRIBUTION DATE. Subject to any overriding provisions in the Plan, or
any applicable condition of receipt, as soon as practicable following the
respective vesting date under Section 3 of this Agreement, the Company shall
transfer to the Non-Employee Director shares equivalent to the RSUs (less any
fees and/or applicable tax withholding as set forth in the Plan) which vested as
of such date, provided that in no event shall such shares be distributed later
than March 15 of the year following the calendar year in which the RSUs vested.


5.    CONDITIONS OF RECEIPT.  The Company may postpone issuing and delivering
any shares in settlement of RSUs for so long as the Company determines to be
advisable to satisfy any conditions, including the following: (i) its completing
or amending any securities registration or qualification of the RSU shares or
its or the Non-Employee Director satisfying any exemption from registration
under any Federal or state law, rule, or regulation; (ii) its receiving proof it
considers satisfactory that a person seeking to receive the RSU shares after the
Non-Employee Director’s death is entitled to do so; (iii) the Non-Employee
Director complying with



--------------------------------------------------------------------------------



any requests for representations under the Plan; and (iv) the Non-Employee
Director complying with any Federal, state, or local tax withholding
obligations.


6.    ADDITIONAL REPRESENTATIONS FROM THE NON-EMPLOYEE DIRECTOR.  If the
Non-Employee Director is entitled to receive RSU shares at a time when the
Company does not have a current registration statement (generally on Form S-8)
under the Securities Act of 1933 (the “Act”) that covers issuances of such
shares to the Non-Employee Director, the Non-Employee Director must comply with
the following before the Company will issue any shares to the Non-Employee
Director. The Non-Employee Director must: (i) represent to the Company, in a
manner satisfactory to the Company’s counsel, that the Non-Employee Director is
acquiring the RSU shares for the Non-Employee Director’s own account and not
with a view to reselling or distributing the RSU shares; and (ii) agree that the
Non-Employee Director will not sell, transfer, or otherwise dispose of the RSU
shares unless a registration statement under the Act is effective at the time of
disposition with respect to the RSU shares the Non-Employee Director proposes to
sell, transfer, or otherwise dispose of; or the Company has received an opinion
of counsel or other information and representations it considers satisfactory to
the effect that, because of Rule 144 under the Act or otherwise, no registration
under the Act is required.


7.           RIGHTS OF STOCKHOLDER.  The Non-Employee Director shall have no
rights or privileges of a stockholder of the Company, including but not limited
to voting or dividend rights, until shares are transferred to the Non-Employee
Director in settlement of the RSU.


8.           UNSECURED CREDITOR.  The RSU Grant creates a contractual obligation
on the part of the Company to make a distribution of the shares pursuant to the
RSU Grant at the time provided for in this Agreement.  Neither the Non-Employee
Director nor any other party claiming an interest in the RSU Grant hereunder
shall have any interest whatsoever in any specific asset of the Company.  The
Non-Employee Director’s right to receive distributions hereunder is that of an
unsecured general creditor of the Company.


9.           RSU GRANTS HAVE NO EFFECT ON ENGAGEMENT.  The terms of Non-Employee
Director’s engagement shall be determined from time to time by the Company, and
the Company shall have the right, which is hereby expressly reserved, to
terminate or change the terms of the engagement of the Non-Employee Director at
any time for any reason whatsoever, with or without good cause.


10.           NO REPRESENTATIONS OR PROMISES.  Neither the Company nor anyone
else is making any representations or promises regarding the duration of the
Non-Employee Director’s service, vesting of the RSU, the value of the shares or
of the RSUs, or the Company’s prospects.  In addition, the Company does not
hereby provide any advice regarding tax consequences to the Non-Employee
Director or regarding the Non-Employee Director’s decisions regarding the RSUs.
The Non-Employee Director agrees to rely only upon the Non-Employee Director’s
own personal advisors for financial or tax advice for all matters pertaining to
the RSUs.


11.    ADDRESSES FOR NOTICES. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at West Marine, Inc., 500 Westridge Drive, Watsonville, CA 95076, or
at such other address as the Company may hereafter designate in writing. Any
notice to be given to the Non-Employee Director shall be addressed to the
Non-Employee Director at the at the last known address that the Company has on
file for the Non-Employee Director or at such other address as the Non-Employee
Director may hereafter designate in writing. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified and deposited, postage and
registry fee prepaid, in a United States post office.


12.    NON-TRANSFERABILITY. The RSUs herein granted and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of said
RSU, or of any right or privilege conferred hereby, contrary to the provisions
hereof, or upon any attempted sale under any execution, attachment or similar
process



--------------------------------------------------------------------------------



upon the rights and privileges conferred hereby, said RSU and the rights and
privileges conferred hereby shall immediately become null and void.


13.    BINDING AGREEMENT. Subject to the non-transferability of the RSU, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.


14.    PLAN GOVERNS. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.


15.    COMMITTEE AUTHORITY. The Committee shall have the discretionary power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Non-Employee Director, the Company and all other
interested persons.  No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.


16.    CAPTIONS. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


17.    AGREEMENT SEVERABLE. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.


18.    FURTHER ASSURANCES. At any time, and from time to time after executing
this Agreement, the Non-Employee Director will execute such additional
instruments and take such actions as may be reasonably requested by the Company
to confirm or perfect or otherwise to carry out the intent and purpose of this
Agreement.


19.    COMPLIANCE WITH LAW. The Company will not issue the RSU shares if doing
so would violate any applicable federal or state securities laws, or any other
applicable law or regulation. The Non-Employee Director may not sell or
otherwise dispose of the RSU shares in violation of applicable law.


20.    SECTION 409A. The RSU is intended to comply with the requirements of
Section 409A and will be construed consistently with that section. Nevertheless,
the Company makes no representations or warranties and shall have no liability
to the Non-Employee Director or any other person, if any provisions of or
distribution under this Agreement is determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section. Neither the Company nor the Non-Employee Director shall have the right
to accelerate or defer the delivery of any shares except to the extent
specifically permitted or required by Section 409A. In no event may the Company
or the Non-Employee Director defer the delivery of the shares beyond the date
specified in Section 4 of this Agreement, unless such deferral complies in all
respects with Treasury Regulation Section 1.409A-2(b) related to subsequent
changes in the time or form of payment of nonqualified deferred compensation
arrangements, or any successor regulation.


21.    GOVERNING LAW. The Agreement, RSUs and all related documentation and
matters shall be construed in accordance with and governed by the laws of the
State of California (without giving effect to principles of conflicts of laws
thereof) and applicable Federal law.


22.    ENTIRE AGREEMENT. This Agreement (subject to applicable provisions of the
Plan) contains the entire agreement among the parties relating to the subject
matter hereof and there are no other or further agreements outstanding not
specifically mentioned herein; provided, however, that the Company may amend and
supplement this Agreement in writing from time to time as permitted under the
Plan.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is deemed to be executed by the parties
effective as of the Grant Date of the Notice of Grant.




West Marine, Inc.





